Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Drawings filed on August 6, 2019 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: One of the more relevant references discovered from the search of the U. S. examiner is CN 105 477 953 A.  This CN 105 477 953 A reference is relevant in as much as it describes a food smoker that is also equipped w/ a catalyst (evidently, in the exhaust duct) for abating the presence of select pollutants in the exhaust gas generated by this smoker.  This CN 105 477 953 A also mentions that the quality of the smoke (i. e. exhaust gas) is monitored, and when the concentration of pollutants exceeds a predetermined value, an alarm is activated to notify the user (please note at least the abstract and claims provided in the portions of this CN 105 477 953 A reference that were translated into the English language).  However, this CN 105 477 953 A reference does not teach or suggest the Applicants’ claimed technique of utilizing a temperature sensor to monitor the temperature of the exhaust/smoke gas catalyst, and using that temperature information in a determination of whether or not an emissions control failure has occurred (as called for in all of the Applicants’ independent claims).  Hence, all of the Applicants’ independent claims (as well as the claims that are directly or indirectly dependent thereon) have been allowed over the teachings provided in this CN 105 477 953 A reference (as well as the rest of the art of record).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2020/0054032 A1 and also US 2019/0335772 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736